Case 3:17-cv-02320-L-BT Document 100 Filed 01/31/21                   Page 1 of 2 PageID 902



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 GUY DON MINZE,                                  §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §         Civil Action No. 3:17-CV-2320-L
                                                 §
 ADAM KING; ABEL FLORES; and                     §
 JESSICA PORTER,                                 §
                                                 §
                  Defendants.                    §


                                             ORDER

       Before the court is Defendant Abel Flores’s Motion for Summary Judgment (Doc. 97),

filed June 17, 2020. On January 6, 2021, United States Magistrate Judge Rebecca Rutherford

entered the Findings, Conclusions, and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 99), recommending that the court grant the motion and dismiss with prejudice

Plaintiff’s Guy Don Minze’s (“Minze”) claims against Flores. Minze filed no objections to the

Report, and the deadline to file objections has expired.

       After careful review of the Report, record, and appliable law, the court determines that the

findings and conclusions in the Report are correct, and accepts them as those of the court.

Accordingly, the court grants Defendant Abel Flores’s Motion for Summary Judgment and

dismisses with prejudice this action against him.

       On June 31, 2019, the court dismissed without prejudice this action against Defendant

Adam King (Doc. 76) and also issued a final judgment in his favor (Doc. 77). Further, on January

6, 2020, the court dismissed without prejudice this action against Defendant Jessica Porter pursuant

to Federal Rule of Civil Procedure 4(m) because Minze failed to effect service on her. Moreover,

Order – Page 1
Case 3:17-cv-02320-L-BT Document 100 Filed 01/31/21                     Page 2 of 2 PageID 903



because the court granted Defendant Abel Flores’s Motion for Summary Judgment (Doc. 97), it

denies as moot Defendant’s Motion for Leave to Designate Responsible Third Parties (Doc. 96).

Finally, in light of the rulings herein made, the court directs the clerk of court to close this case.

       It is so ordered this 31st day of January, 2021.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
